

EXECUTIVE CHANGE IN LEADERSHIP AGREEMENT


This Executive Change in Leadership Agreement (this “Agreement”) is entered into
as of [insert date] (the “Effective Date”) by and between Citizens, Inc., a
Colorado corporation (the “Company”), and [executive name] (the “Executive”)
(each, a “Party” and together, the “Parties”).


WHEREAS, the Executive has been and remains employed by the Company in a
position of trust and confidence that provides great value to the Company;


WHEREAS, the Company recognizes that it is possible that a Change in Leadership
(as defined herein) could occur at some time in the future;


WHEREAS, the Company recognizes the uncertainty of such a possibility could
result in the distraction of the Executive from his or her assigned duties and
responsibilities;


WHEREAS, the Company desires to assure the continued attention by the Executive
to such duties and responsibilities without the potential distractions caused by
a Change in Leadership; and


NOW THEREFORE, without altering, modifying, or otherwise impacting any written
agreements between them as of the Effective Date, the Parties agree as follows:


A.Definitions


As used in this Agreement, the following definitions shall apply:


a.“Change in Leadership” shall mean the departure of Geoff Kolander as President
and Chief Executive Officer of the Company prior to the end of the first term of
his Employment Contract, entered into with the Company on January 1, 2019 and
which ends January 1, 2022.


b.“Cause” shall mean:


a.Executive’s continued failure to satisfactorily perform the material
responsibilities and duties as the Company’s employee;


b.Executive’s gross negligence, willful misconduct, or severe neglect in the
performance of the duties and services as the Company’s employee;


c.Executive’s final conviction of a felony, or an admission or civil judgment
that Executive engaged in fraud, embezzlement, or dishonesty;


d.Executive’s material breach of any applicable employment agreement with the
Company;


e.Executive’s knowing and unauthorized disclosure of trade secrets or
confidential information to any person outside the Company; or


f.Executive’s material violation of any rule, policy, or practice of the
Company.













--------------------------------------------------------------------------------



3.  “Good Reason” shall mean:


a.a material adverse change in Executive’s status as an executive or other key
employee of the Company as in effect immediately prior to the Change in
Leadership, including, without

limitation, any material adverse change in Executive’s position, authority, or
aggregate duties or responsibilities;


b. an adverse change in the Executive’s then-base monthly compensation or
participation in other management incentive plans in which Executive
participated at the time of a Change in Leadership; or


c. the taking of any action by the Company that would diminish other than in a
de minimis amount the aggregate value of the benefits provided to Executive
under the Company’s medical, health, dental, accident, disability, life
insurance, or retirement plans in which Executive participated at the time of a
Change in Leadership.


4.  “Termination Payment” shall mean:


1.reimbursement of six (6) months of COBRA continuation payments under the
Company’s group health plan at cost of normal employee rate provided that
Executive elects COBRA continuation coverage;


2.six (6) months of Executive’s then-base monthly compensation; and


3.the immediate vesting of any outstanding stock grants from the Company to the
Executive.


B.   Effect of a Change in Leadership


If there is a Change in Leadership and the Executive is terminated without Cause
or Executive terminates employment with the Company for Good Reason within one
year of the Change in Leadership, Executive shall be entitled to a Termination
Payment. The Termination Payment shall be made in a lump sum within 30 days of
termination of employment provided Executive signs a release of claims in a form
acceptable to the Company on the last day of Executive’s employment with the
Company.


C. Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without reference to its principles of conflicts of law.


D. At-Will Employment


Nothing in this Agreement shall be construed to create a contract of employment
for a fixed period of time or to otherwise alter the at-will nature of the
relationship between the Parties, nor will it be construed to replace, limit or
reduce any legal duty Executive would otherwise owe to the Company absent this
Agreement.


[SIGNATURES TO FOLLOW]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written
above.



EXECUTIVEName:


CITIZENS, INC.


By:
Name:Title:




